     Case 2:20-mc-00053 Document 1 Filed 05/12/20 Page 1 of 2 Page ID #:1



 1    ROSE LEDA EHLER (SBN 296523)
      Rose.Ehler@mto.com
 2    MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, Fiftieth Floor
 3    Los Angeles, CA 90071-3426
      Tel: (213) 683-9100
 4    Fax: (213) 687-3702
 5    Attorneys for Motion Picture Association, Inc.
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11
      In Re 17 U.S.C. § 512(h) Subpoena to       Case Number: 2:20-mc-00053
12
13    CLOUDFLARE, INC.
                                                REQUEST TO THE CLERK FOR
14                                              ISSUANCE OF SUBPOENA
                                                PURSUANT TO 17 U.S.C. § 512(h)
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           REQUEST FOR § 512(H) SUBPOENA
     Case 2:20-mc-00053 Document 1 Filed 05/12/20 Page 2 of 2 Page ID #:2



 1    TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE THAT Motion Picture Association, Inc. through
 3    undersigned counsel and its authorized representatives, hereby requests that the
 4    Clerk of this Court, pursuant to the Digital Millennium Copyright Act (“DMCA”),
 5    17 U.S.C. § 512(h), issue the attached proposed subpoena to Cloudflare, Inc. to
 6    identify alleged infringers, as set forth in the attached notice and declaration of Jan
 7    van Voorn.
 8
 9    DATED: May 12, 2020                        MUNGER, TOLLES & OLSON LLP
10
11                                               By:          /s/ Rose Leda Ehler
                                                             ROSE LEDA EHLER
12
                                                 Attorney for Motion Picture Association,
13                                               Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -1-
                                                                  REQUEST FOR 512(H) SUBPOENA
